Title: To James Madison from Thomas T. Gamble, 26 January 1806 (Abstract)
From: Gamble, Thomas T.
To: Madison, James


                    § From Thomas T. Gamble. 26 January 1806, Washington. “The office of Consul for the Danish Island of Santa Cruz being vacant I offer myself as a Candidate for the appointment.
                    “The inclosed papers [not found] were intended to recommend me in An

application for the Consulate of St. Thomas at which place I have for a long time resided at the head of the most respectable American Mercantile establishment there.
                    “It is well Known to all Americans Who have Visited St. Thomas that I have been looked up to as the Protector of the American Seamen at that place, A great number of whom I have been instrumental in procuring release for from the British Ships of War on that Station, and have Supported them, and returned to the United States Many Usefull Men Who by the lukewarmness of the ostensible Agent and latterly from the Want of Any, would have otherwise been lost to their Country.
                    “Should I be appointed to the office my conduct I flatter myself will be Such as to Merit your approbation.”
                